DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8 in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because figures 2A, 2B, and 2C are not described in the specification, and therefore it is not clear what they are intended to show.  Furthermore, the figures are all labelled ‘prior art’, but the specification states that the drawings ‘illustrate a method of metrology correction according to an embodiment of the present disclosure’ (page 6, lines 15-16).  
The drawings are objected to because they fail to label the element boxes in figures 3 & 4.  Without some indication as to the content of the boxes it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention.   	
See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends  
           Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
Specification
A preliminary examination of this application reveals that it includes terminology which is so different from that which is generally accepted in the art to which this invention pertains that a proper search of the prior art cannot be made. For example: the term ‘dark field image’ is used to describe the images created by a secondary electron detector, whereas the standard meaning in the art is the image created by electrons scattered during transmission through a specimen.  Such an image requires a detector placement as shown below, taken from Dark-field image contrast in transmission scanning electron microscopy: Effects of substrate thickness and detector collection angle’ (Woehl and Keller).

    PNG
    media_image1.png
    211
    339
    media_image1.png
    Greyscale

Clearly, this is not the detector arrangement described in the instant disclosure.
Furthermore, throughout the disclosure, secondary electrons are referred to as being created through a ‘scatter’ interaction (see paragraph 36, for example), which is contrary to the nature of secondary electrons which are emitted due to an ionization event in the specimen.
The specification and claims further discuss electron wave functions, which is a term of the art used to describe the quantum mechanical probability density of a particle, but the use in the specification and claims clearly does not reflect this meaning, and instead seems to refer to the modulating waveform being used to add a time variation to the electron beams that is tracked to determine latency.  See for example paragraph 36.  In that paragraph, the applicant has stated that the phase delay or latency is found by analyzing the modulations of the detected electrons with respect to the exciting modulation.  The phase being described then, is not the phase of the electron wave function, as claimed, but a phase of the modulating beam parameter.
Applicant is required to provide a clarification of these matters or correlation with art-accepted terminology so that a proper comparison with the prior art can be made. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: how is the ‘response function’ (presumed to be an electron image) corrected using the latency?  The disclosure describes how the latency is determined but not how it is used to correct the response function.  The disclosure only specifies that the correction uses the latency and ‘a difference between the source wave function and the electron wave function’.  Given the standard definition of wave functions, it would be impossible to derive such a difference from the detected signal, .
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.  Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6-8 and 15-17 disclose determining a relative fraction of a measurement parameter and a specimen property based on of the backscattered electron data to a 
An analysis of the Wands factors shows that the claims are not enabling for several reasons.  First, the amount of direction provided by the inventor.  Examiner can find no disclosure of what measurement parameter(s) are to be measured and tracked relative to the specimen property.  Nor is there any disclosure of what specimen property or properties are used to calculate the relative fraction.  There is not even any discussion of what the relationship between these variables might exist to allow for the relative fraction to be used in correcting the response function.  Furthermore, no working examples are disclosed.  The terms measurement parameter and specimen property are also very broad and an innumerable number of parameter and property pairings are possible, requiring a potentially large amount of experimentation to determine which pair or pairs of quantities exhibit the necessary relationships to the electron data. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recites the limitation "response function of an electron beam tool".  It is unclear what is meant of this, and the specification does not define the term.  Examiner will assume applicant intends to claim an electron microscopy image.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 15-17 refer to determining a fraction ‘based on of the backscattered electron data to a sum of the backscattered electron data and the electron data’.  It is unclear what this clause means, but it presumed to mean the relative fraction has a defined relationship to the fraction of the summed data that comes from backscattered electrons. 
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 & 18 recite the limitation "the backscattered electrons".  There is insufficient antecedent basis for this limitation in the claim.  Suggested correction: make claim 9 depend from claim 2, and make claim 18 depend from claim 11.
Closest Prior Art of Record
Although full examination is precluded, examiner has completed a cursory search and believes the following are the most similar prior arts of record: US 5,557,105 (Honjo et al.), especially figures 19 & 20 and associated text, and US 2005/0045820 (Ohsima et al.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896